      Case 2:18-cv-07930-MVL-JCW Document 22 Filed 12/17/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

BETTY J JOHNSON                                                       CIVIL ACTION

VERSUS                                                                NO. 18-7930

INVESTOR EQUITIES, LLC ET AL                                          SECTION: S (2)

                                    SCHEDULING ORDER


               A Scheduling Conference was held December 17, 2018.

               Participating were:
                ANTHONY SARTORIO, for plaintiff, Betty J Johnson
                STEPHEN RIDER, for defendants, Investor Equities, LLC & Michael Brown
                RICHARD B CROHAN, for defendant, Graystar Mortgage, LLC

               Issue is joined as to all parties. Jurisdiction and venue are established.

               Counsel shall complete all disclosure of information as follows:

               Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) have not been completed

and must be exchanged no later than January 11, 2019.

               Amendments to pleadings, third-party actions, crossclaims, and counterclaims shall

be filed no later than JANUARY 25, 2019, in accordance with Local Rule 7.6.

               Counsel adding new parties subsequent to mailing of this Notice shall serve on each

new party a copy of this Minute Entry. Pleadings responsive thereto, when required, shall be filed

within the applicable delays therefor.

               Written reports of experts, as defined by the Federal Rules of Civil Procedure

26(a)(2)(B), who may be witnesses for Plaintiffs fully setting forth all matters about which they will

testify and the basis therefor shall be obtained and delivered to counsel for Defendant as soon as

possible, but in no event later than JUNE 17, 2019.
      Case 2:18-cv-07930-MVL-JCW Document 22 Filed 12/17/18 Page 2 of 3



               Written reports of experts, as defined by the Federal Rules of Civil Procedure

26(a)(2)(B), who may be witnesses for Defendants fully setting forth all matters about which they

will testify and the basis therefor shall be obtained and delivered to counsel for Plaintiff as soon as

possible, but in no event later than JULY 16, 2019.

               Counsel for the parties shall file in the record and serve upon their opponents a list

of all witnesses who may or will be called to testify at trial and a list of all exhibits which may or

will be used at trial no later than AUGUST 16, 2019.

               The Court will not permit any witness, expert or fact, to testify or any exhibits to be

used unless there has been compliance with this Order as it pertains to the witness and/or exhibits,

without an order to do so issued on motion for good cause shown.

               Depositions for trial use shall be taken and all discovery shall be completed no later

than AUGUST 16, 2019.

               This case does not involve extensive documentary evidence, depositions or other

discovery. No special discovery limitations beyond those established in the Federal Rules, Local

Rules of this Court, or the Plan are established.

               All pretrial motions, including motions in limine regarding the admissibility of expert

testimony, shall be filed and served in sufficient time to permit a submission date no later than

SEPTEMBER 4, 2019. All motions filed in violation of this Order shall be deemed waived unless

good cause is shown. All other motions in limine shall be allowed to be filed up to the time of trial

or as otherwise ordered by the Court.

               The parties were advised that a settlement conference before the Magistrate Judge

should be scheduled and held no later than OCTOBER 3, 2019.


                                                    2
      Case 2:18-cv-07930-MVL-JCW Document 22 Filed 12/17/18 Page 3 of 3



               A Final Pretrial Conference will be held on OCTOBER 17, 2019 at 2:30 p.m.

Counsel will be prepared in accordance with the final Pretrial Notice attached.

               Trial will commence on NOVEMBER 4, 2019 at 9:00 a.m. before the District Judge

WITHOUT a jury. Attorneys are instructed to report for trial no later than 30 minutes prior to this

time. Trial is estimated to last two (2) days.

               If needed during trials, counsel are invited to use the Michaelle Pitard Wynne

Attorney Conference Center located in Room B-245 on the second floor of the Hale Boggs Federal

Building near the crossover to the Courthouse. The space features three private conference rooms,

a lounge, and a computer workroom with internet, copy, fax and print services. Details and

information on these services including conference room reservations can be found at

http://nofba.org or by contacting Amanda T. Kaiser, Executive Director at 504-589-7990 or

fbaneworleans@gmail.com.

               Deadlines, cut-off dates, or other limits fixed herein may only be extended by the

Court upon timely motion filed in compliance with Local Rules and upon a showing of good cause.

Continuances will not normally be granted. If, however, a continuance is granted, deadlines and cut

off dates will be automatically extended, unless otherwise ordered by the Court.



                                                 MARY ANN VIAL LEMMON
                                                 UNITED STATES DISTRICT JUDGE

                                                 Issued for the Court:

                                                 By:    Erin Mouledous
                                                        Case Manager
                                                        504-589-7695




                                                   3
